Pezman, J. On June 25, 1963, the Socony Mobil Oil Company, Inc., A Corporation, filed its complaint seeking an award in the amount of $806.43. The complaint alleges certain sales made to the Department of Public Works and Buildings of the State of Illinois, now unpaid for, amounting to $417.44, and certain other sales made to the Department of Conservation of the State of Illinois, now unpaid for, in the sum of $388.99, being an aggregate total of net sales to both of said departments, now unpaid, in the amount of $806.43. Claimant further alleges that statement in the form of invoices or schedules for such sales were submitted in the regular and due course of business to each of said departments, respectively, but not until after the several appropriations from which the same might have been paid had lapsed, and, for that reason, payment therefor has not been made. On February 24, 1964, a Departmental Report was filed indicating that no part of the bills to either department had been paid by either department, or by any division of either department, or by any other State agency, for the reason that the bills were not presented, scheduled and processed until sometime after September 30, 1961, when the 71st biennium appropriation had lapsed. The Departmental Report further states that each of the items was purchased by persons having proper authority, and was received in good condition, and that the charges, as itemized, are true and correct. As a result of this report, on the same date, February 24,1964, a joint stipulation of fact was filed by claimant and respondent reciting in substance that the Departmental Report shall constitute the record in the cause of action. The stipulation further indicates that its purpose was to avoid the necessity of presenting testimony. This Court has held in previous decisions that, where the evidence shows that the only reason a claim was not paid was due to the fact that, prior to the time that a statement was presented, the appropriation had lapsed, an award will be made. Continental Oil Company, A Corporation, vs. State of Illinois, 23 C.C.R. 70 M. J. Holleran, Inc., vs. State of Illinois, 23 C.C.R. 17 An award is hereby made to the Socony Mobil Oil Company, Inc., A Corporation, in the amount of $806.43.